Citation Nr: 0314142	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a low back injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a rib injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from November 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  A motion by the appellant 
to advance his appeal on the Board's docket was recently 
granted pursuant to 38 C.F.R. § 20.900(c).                


FINDINGS OF FACT

1.  By an August 1974 decision letter, the RO denied the 
appellant's claims of entitlement to service connection for 
the residuals of injuries that were incurred in a June 1969 
incident in service in which the appellant sustained injuries 
to the back and ribs.  The appellant was provided notice of 
the decision and of his appellate rights.  He did not file a 
Notice of Disagreement (NOD).  

2.  In October 2001, the appellant filed an application to 
reopen his claims for service connection for the residuals of 
the injuries that occurred in June 1969 to include residuals 
of a low back injury, and the residuals of a rib injury.  

3.  Evidence added to the record since the RO's August 1974 
decision letter consists of outpatient treatment records from 
the Hines VA Medical Center (VAMC), dated in October 1977, 
private medical records from the South Chicago Community 
Hospital, dated from March to December 1986, private medical 
records from the Neurological Associates, dated from July to 
August 2000, private medical records from the Centers for 
Pain Management, dated from January to May 2001, and a bone 
scan report from the St. Anthony Medical Center, dated in 
June 2001.  

4.  The evidence submitted subsequent to the August 1974 
decision letter is not cumulative or redundant; it relates to 
unestablished facts necessary to substantiate the appellant's 
claims; and it presents the reasonable possibility of 
substantiating his claims.   


CONCLUSIONS OF LAW

1.  The August 1974 decision letter, which denied the 
appellant's claims of entitlement to service connection for 
the residuals of injuries that were incurred in a June 1969 
incident in service to include residuals of injuries to the 
low back and ribs is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the unappealed August 1974 
decision letter is new and material; the claims for 
entitlement to service connection for the residuals of a low 
back injury and entitlement to service connection for the 
residuals of a rib injury, are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).          


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

The appellant's original claims for service connection for 
the residuals of injuries sustained in a June 1969 incident 
in service to include the residuals of a low back injury, and 
residuals of a rib injury, were denied by the RO in an August 
1974 decision letter.  At that time, the appellant 
specifically indicated that he had injured his back in the 
incident.  However, in an August 1974 decision letter, it 
appears that the RO considered all of the injuries sustained 
by the appellant in the 1969 incident although the specific 
disabilities were not set forth.  In the letter, the RO noted 
that the appellant's "conditions were acute and transitory" 
and that evidence that established the continuity and 
resultant present existence of residuals of the 
"disabilities" for which the appellant was treated in 
service was essential.  Thus, it is clear that the RO 
recognized that while the appellant was in the military, he 
suffered a low back injury with rib contusions as the 
evidence demonstrated such and the RO in its letter made 
reference to "disabilities.  However, the RO concluded that 
there was no evidence that the appellant suffered from 
current residuals of the injuries that the appellant 
sustained in service.  The appellant was provided notice of 
the decision and of his appellate rights.  Further, although 
the notice letter is notable for its lack of specificity as 
to the exact disabilities in question, it is clear from the 
appellant's claim and the language in the letter that the 
disabilities in question were those sustained in the 1969 
incident.  Moreover, the Board finds that any deficiency in 
the notice is cured by the Board's decision this date.  The 
appellant did not file an NOD with respect to the 1974 
decision letter.  Therefore, the August 1974 decision letter 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 1974 decision letter was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claims for service connection should be reopened 
and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  (If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).)           

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).       

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the 
appellant filed his claims to reopen in October 2001.     

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.   

38 C.F.R. § 3.156(a) (2002).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).    

The evidence of record prior to the August 1974 decision 
letter consisted of the appellant's service medical records.  
The records show that the appellant was hospitalized from 
August 13, 1969 to August 18, 1969.  Upon admission, it was 
noted that the appellant had been working on a portable 
bridge when he was struck in the chest while inflating a 
river raft, which caused him to fall approximately 10 feet 
and land on his back and right side.  The appellant was able 
to walk and breathe, and he was referred to the hospital for 
observation and treatment.  The appellant's physical 
examination upon admission was essentially negative, except 
for an area of contusion and tenderness over the right flank.  
Examination of the sternum and left chest showed tenderness 
over the second and third costochondral junction and over the 
sternum itself.  There was no abnormal mobility and no 
evidence of any fracture.  X-rays of the chest and special 
rib and sternum were normal except for a question of 
dyassociation of the sternum and manuprium.  It was noted 
that after approximately five days of bed rest with 
respiratory exercises, the appellant was asymptomatic, had no 
pain in his chest, and could breathe normally.  Upon 
discharge, he was diagnosed with the following: (1) blunt 
trauma to the anterior chest and right flank, (2) contusion 
of kidney, (3) contusion of sternum, and (4) contusion of 
ribs, anterior.  The records also reflect that on August 22, 
1969, the appellant had x-rays taken of his thoracic and 
lumbar spines.   The x-rays were reported to be negative.  

According to the appellant's service medical records, in June 
1970, the appellant underwent a separation examination.  At 
that time, the appellant's lungs and chest, and spine and 
other musculoskeletal system, were all clinically evaluated 
as normal.  The records also reflect that in July 1970, the 
appellant was treated after complaining of pain in his upper 
back with nausea, vomiting, and diarrhea.  At that time, the 
physical examination showed that there was moderate 
tenderness in the appellant's right lower posterior thoracic 
region.  There was no flank tenderness.  The impression was 
of probable viral gastroenteritis, "back pain ? cause."  
The records further reflect that the appellant underwent a 
subsequent check-up in July 1970 and stated that he continued 
to have pain in his right back.  

Evidence received by the RO subsequent to the August 1974 
decision letter consists of outpatient treatment records from 
the Hines VAMC, dated in October 1977, private medical 
records from the South Chicago Community Hospital, dated from 
March to December 1986, private medical records from the 
Neurological Associates, dated from July to August 2000, 
private medical records from the Centers for Pain Management, 
dated from January to May 2001, and a bone scan report from 
the St. Anthony Medical Center, dated in June 2001.    

In October 2001, the RO received a bone scan report from the 
St. Anthony Medical Center, dated in June 2001.  The report 
reflects that at that time, the appellant underwent a triple 
phase bone scan.  It was noted that the appellant had a 
history of neck pain.  The bone scan was interpreted as 
showing moderately increased uptake in bilateral lower 
costochondral junctions adjacent to the sternum, which could 
be seen in traumatic change or calcification of the 
cartilages.  There was mild uptake at the L4-L5 and L5-S1 
junctions as well.  The pertinent impression was moderate 
uptake on the left and right margins of the lower sternum.  

In January 2002, the RO received private medical records from 
the Neurological Associates, dated from July to August 2000.  
The records show that in August 2000, the appellant had a 
magnetic resonance imaging (MRI) taken of his lumbar spine.  
The MRI was interpreted as showing mild loss of disc signal 
at T11-T12, L3-L4, L4-L5, and L5-S1.  It was noted that that 
represented minimal disc desiccation.  There was no 
significant bulge, disc protrusion, spinal stenosis, or 
foraminal narrowing.  The impression was of an essentially 
unremarkable MRI of the lumbar spine.      

In January 2002, the RO also received private medical records 
from the Centers for Pain Management, dated from January to 
May 2001.  The records show that in April 2001, the appellant 
underwent an electromyography of his upper and lower 
extremities.  The clinical history was of back pain radiating 
down the appellant's legs; neck pain radiating down his arms; 
and paresthesia in the extremities.  The pertinent findings 
were the following: (1) normal nerve conduction study of the 
lower extremities, and (2) normal needle electrode study of 
the left lower extremity and associated paraspinal muscles.  
The records also reflect that in May 2001, the appellant 
underwent a physical examination for complaints of neck and 
low back pain, and numbness of both hands.  The examination 
showed that the appellant had severe tenderness on the 
greater occipital nerve areas and on the cervical spinous 
process at C6, C7, and T1.  There was minimal tenderness of 
the lumbosacral spine.  Straight leg raising was positive on 
the left at 50 degrees, with pain to the left leg.  The 
pertinent diagnoses were the following: (1) lumbar 
radiculopathy, and (2) myofascial pain spinous process.         

In October 2002, the RO received private medical records from 
the South Chicago Community Hospital, dated from March to 
December 1986, and outpatient treatment records from the 
Hines VAMC, dated in October 1977.  Both the private medical 
records and the VA outpatient treatment records show 
treatment for unrelated disorders. 

The Board has reviewed the evidence since the August 1974 
decision letter and has determined that the June 2001 bone 
scan report from the St. Anthony Medical Center, the private 
medical records from the Neurological Associates, dated from 
July to August 2000, and the private medical records from the 
Centers for Pain Management, dated from January to May 2001, 
are "new and material."  The aforementioned private medical 
records are "new" in that they were not of record at the 
time of the August 1974 decision letter.  Moreover, the 
records are "material" because they are probative of the 
issue at hand, which is whether the appellant currently 
suffers from a low back or rib disorder.     

In regard to the appellant's claimed low back disorder, the 
Board notes that the newly received evidence shows that the 
appellant likely has a current low back disorder, something 
that was not clearly demonstrated in August 1974.  The Board 
observes that in the June 2001 bone scan report, it was noted 
that there was mild uptake at the L4-L5 and L5-S1 junctions.  
In addition, according to the private medical records from 
the Neurological Associates, the appellant's August 2000 MRI 
was interpreted as showing mild loss of disc signal at T11-
12, L3-L4, L4-L5, and L5-S1, which represented minimal disc 
desiccation.  Moreover, the private medical records from the 
Centers for Pain Management reflect that in May 2001, the 
appellant was diagnosed with lumbar radiculopathy.  Thus, the 
Board finds that the aforementioned private medical records, 
which include evidence showing that the appellant currently 
suffers from a low back disorder, relate to unestablished 
facts necessary to substantiate the appellant's claim for 
service connection for the residuals of a low back injury, 
and present the reasonable possibility of substantiating his 
claim.          

The Board also recognizes that the newly received evidence 
may contain some significant medical evidence that relates to 
the appellant's residual of rib injury claim.  In this 
regard, while no current medical examination report contains 
a diagnosis of an actual disability in this regard, the Board 
notes that the St. Anthony Medical Center triple phase bone 
scan report dated in June 2001 showed moderately increased 
uptake in bilateral lower costochondral junctions adjacent to 
the sternum, which could be seen in traumatic change or 
calcification of the cartilages and the pertinent impression 
was moderate uptake on the left and right margins of the 
lower sternum.  Further, since there is current evidence of 
back pathology, and because according to the appellant's 
service medical records, in August 1969, the appellant fell 
on his back and suffered rib contusions, the Board finds that 
the private medical records not only relate to unestablished 
facts necessary to substantiate the appellant's claim for 
service connection for the residuals of a low back injury, 
but also relate to unestablished facts necessary to 
substantiate his claim for service connection for the 
residuals of a rib injury.  Thus, such evidence presents the 
reasonable possibility of substantiating his claim.  
Accordingly, the appellant's claims for service connection 
for the residuals of a low back injury, and for service 
connection for the residuals of a rib injury, are reopened.      



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of a low back injury; to this extent, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of a rib injury; to this extent, the appeal is granted.


REMAND

In view of the Board's decision above, the appellant's claims 
for service connection for the residuals of a low back 
injury, and for service connection for the residuals of a rib 
injury, must be adjudicated on a de novo basis without regard 
to the finality of the prior decision.      

Review of the claims file does not reflect that the appellant 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  Under this law, VA has a duty to notify 
the claimant of any information or evidence needed to 
substantiate and complete a claim, and to notify the claimant 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA also has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  Therefore, in light of the above, the 
Board will remand the appellant's claims to ensure compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board's attempts to provide VCAA notice under the 
authority of 38 C.F.R. § 19.9 (2002) were contrary to law).  
Although the Board sincerely regrets remanding this case to 
the RO considering that the appellant's motion to advance his 
appeal on the Board's docket was recently granted due to the 
appellant's diagnosed terminal pancreatic cancer, as a result 
of the change in the law brought about by the VCAA and the 
lack of adequate notification of that change to the 
appellant, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  

The Board is also of the opinion that in light of the 
aforementioned private medical records showing evidence of a 
current low back disorder, a VA examination, as specified in 
greater detail below, should be performed.  The Board notes 
that the statutory duty to assist the appellant in the 
development of evidence pertinent to his claims includes a 
contemporaneous and thorough examination when appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).    

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b).

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the appellant an appropriate 
response period, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of any low back and/or rib 
disorder.  The claims folder, including a 
copy of this REMAND, should be made 
available to the examiner for review.  
The examiner is specifically requested to 
note that according to the appellant's 
service medical records, in August 1969, 
the appellant was hospitalized after 
falling on his back and right side, and 
that upon his discharge, he was diagnosed 
with the following: (1) blunt trauma to 
the anterior chest and right flank, (2) 
contusion of kidney, (3) contusion of 
sternum, and (4) contusion of ribs, 
anterior.  The examiner should review the 
actual contemporaneous reports associated 
with the 1969 incident as contained in 
the appellant's claims folder.

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  After a review of the 
examination findings and the entire 
evidence of record, it is requested that 
the examiner render an opinion as to 
whether it is at least as likely as not 
that any diagnosed low back and/or rib 
disorder, is (are) related to the 
appellant's period of active military 
service, specifically to his August 1969 
back injury where he suffered rib 
contusions.  A complete rationale for any 
opinion expressed should be included in 
the examination report.      

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  The RO should also 
ensure that the VA examination report 
addresses all questions asked.  If it 
does not, it must be returned to the 
examiner for corrective action.  

5.  Then, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant and his 
representative a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S.L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


